Per Curiam.

This court will not reverse the decision of the court below in a contempt proceeding in the absence of a showing of an abuse of discretion. See Cady v. Cleveland Worsted Mills Co. (1933), 126 Ohio St. 171. The Court of Appeals determined that appellees were not in contempt of prior court orders.
No evidence has been adduced to demonstrate an abuse of discretion by the Court of Appeals in not finding appellees in contempt. Therefore, that decision will not be disturbed.1
Appellants also raise the issue of the refusal of the Court of Appeals to make separate findings of fact and conclusions of law pursuant to Civ. R. 52, which provides, in part:
“When questions of fact are tried by the court without a jury, judgment may be general for the prevailing party unless one of the parties in writing or orally in open court requests otherwise before the journal entry of a final order, judgment, or decree has been approved by the court in writing and filed with the clerk of the court for journalization, or not later than seven days after the party filing the request has been given notice of the court’s announcement of its decision, whichever is later, in which case, the court shall state in writing the con*12elusions of fact found separately from the conclusions of law.
“*** Findings of fact and conclusions of law required by this rule and by Rule 41(B)(2) are unnecessary upon all other motions including those pursuant to Rule 12, Rule 55 and Rule 56.” (Emphasis added.)
The above emphasized language is dispositive of this issue. Civ. R. 52 findings of fact and conclusions of law are unnecessary in a contempt proceeding.2
For the foregoing reasons, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.

 We note, as did the Court of Appeals, that the sum set by appellees is not necessarily correct or even adequate. That question, however, is not before us in this appeal.


 Civ. R. 52 is significantly different from Fed. R. Civ. P. 52. Under federal practice, findings of fact and conclusions of law may be required in a motion for contempt. See Wright & Miller, 9 Federal Practice and Procedure, 694, Section 2575.